
	

113 HR 2206 IH: No Tolerance Act
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2206
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Turner (for
			 himself and Mr. Heck of Nevada)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide enhanced protections for prospective members
		  and new members of the Armed Forces during entry-level processing and
		  training.
	
	
		1.Short titleThis Act may be cited as the
			 No Tolerance
			 Act.
		2.Enhanced protections
			 for prospective members and new members of the Armed Forces during entry-level
			 processing and training
			(a)Defining
			 inappropriate and prohibited relationships, communication, conduct, and contact
			 between certain members
				(1)Policy
			 requiredThe Secretary of
			 Defense and the Secretary of the Department in which the Coast Guard is
			 operating shall establish and maintain a policy to uniformly define and
			 prescribe, for the persons described in paragraph (2), what constitutes an
			 inappropriate and prohibited relationship, communication, conduct, or contact,
			 including when such an action is consensual, between a member of the Armed
			 Forces described in paragraph (2)(A) and a prospective member or member of the
			 Armed Forces described in paragraph (2)(B).
				(2)Covered
			 membersThe policy required
			 by paragraph (1) shall apply to—
					(A)a member of the
			 Armed Forces who is superior in rank to, exercises authority or control over,
			 or supervises a person described in subparagraph (B) during the entry-level
			 processing or training of the person; and
					(B)a prospective member of the Armed Forces or
			 a member of the Armed Forces undergoing entry-level processing or
			 training.
					(3)Inclusion of
			 certain members requiredThe
			 members of the Armed Forces covered by paragraph (2)(A) shall include, at a
			 minimum, military personnel assigned or attached to duty—
					(A)for the purpose of
			 recruiting or assessing persons for enlistment or appointment as a commissioned
			 officer, warrant officer, or enlisted member of the Armed Forces;
					(B)at a Military
			 Entrance Processing Station; or
					(C)at an entry-level
			 training facility or school of an Armed Force.
					(b)Effect of
			 violationsA member of the
			 Armed Forces who violates the policy established pursuant to subsection (a)
			 shall be subject to prosecution under the Uniform Code of Military
			 Justice.
			(c)Processing for
			 administrative separation
				(1)In
			 general(A)The Secretary of Defense and the Secretary
			 of the Department in which the Coast Guard is operating shall require the
			 processing for administrative separation of any member of the Armed Forces
			 described in subsection (a)(2)(A) in response to the first substantiated
			 violation by the member of the policy established pursuant to subsection (a),
			 when the member is not otherwise punitively discharged or dismissed from the
			 Armed Forces for that violation.
					(B)The Secretary of each military department
			 shall revise regulations applicable to the Armed Forces under the jurisdiction
			 of the Secretary as necessary to ensure compliance with the requirement under
			 subparagraph (A).
					(2)Required
			 elements(A)In imposing the requirement under paragraph
			 (1), the Secretaries shall ensure that any separation decision regarding a
			 member of the Armed Forces is based on the full facts of the case and that due
			 process procedures are provided under existing law or regulations or
			 additionally prescribed, as considered necessary by the Secretaries, pursuant
			 to subsection (f).
					(B)The requirement imposed by paragraph (1)
			 shall not be interpreted to limit or alter the authority of the Secretary of a
			 military department and the Secretary of the Department in which the Coast
			 Guard is operating to process members of the Armed Forces for administrative
			 separation—
						(i)for reasons other than a
			 substantiated violation of the policy established pursuant to subsection (a);
			 or
						(ii)under other provisions of law or
			 regulation.
						(3)Substantiated
			 violationFor purposes of
			 paragraph (1), a violation by a member of the Armed Forces described in
			 subsection (a)(2)(A) of the policy established pursuant to subsection (a) shall
			 be treated as substantiated if—
					(A)there has been a
			 court-martial conviction for violation of the policy, but the adjudged sentence
			 does not include discharge or dismissal; or
					(B)a nonjudicial punishment authority under
			 section 815 of title 10, United States Code (article 15 of the Uniform Code of
			 Military Justice) has determined that a member has committed an offense in
			 violation of the policy and imposed nonjudicial punishment upon the
			 member.
					(d)Proposed Uniform
			 Code of Military Justice punitive articleNot later than one year after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 Committees on Armed Services of the Senate and the House of
			 Representatives—
				(1)a proposed amendment to chapter 47 of title
			 10, United States Code (the Uniform Code of Military Justice) to create an
			 additional article under subchapter X of such chapter regarding violations of
			 the policy required by subsection (a); and
				(2)the conforming
			 changes to part IV, punitive articles, in the Manual for Courts-Martial that
			 will be necessary upon adoption of such article.
				(e)DefinitionsIn
			 this section:
				(1)The term entry-level processing or
			 training, with respect to a member of the Armed forces, means the
			 period beginning on the date on which the member became a member of the Armed
			 Forces and ending on the date on which the member physically arrives at that
			 member’s first duty assignment following completion of initial entry training
			 (or its equivalent), as defined by the Secretary of the military department
			 concerned or the Secretary of the Department in which the Coast Guard is
			 operating.
				(2)The term prospective member of the
			 Armed Forces means a person who has had a face-to-face meeting with a
			 member of the Armed Forces assigned or attached to duty described in subsection
			 (a)(3)(A) regarding becoming a member of the Armed Forces, regardless of
			 whether the person eventually becomes a member of the Armed Forces.
				(f)RegulationsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense and the Secretary of the
			 Department in which the Coast Guard is operating shall issue such regulations
			 as may be necessary to carry out this section. The Secretary of Defense shall
			 ensure that, to the extent practicable, the regulations are uniform for each
			 armed force under the jurisdiction of that Secretary.
			
